Name: Commission Regulation (EC) No 1071/2005 of 1Ã July 2005 laying down detailed rules for applying Council Regulation (EC) NoÃ 2826/2000 on information and promotion actions for agricultural products on the internal market
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  management;  consumption;  EU finance;  trade policy
 Date Published: nan

 11.7.2005 EN Official Journal of the European Union L 179/1 COMMISSION REGULATION (EC) No 1071/2005 of 1 July 2005 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market (1), and in particular Articles 4, 5(1), 6 and 12 thereof, Whereas: (1) In the light of experience gained in recent years, Commission Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market (2) should be amended. In the interests of clarity and rationality, that Regulation should be replaced by a new one. (2) In the interests of sound management, the drawing up and regular updating of lists of themes and products covered by information and promotion actions for agricultural products on the internal market, the national authorities responsible for implementing this Regulation and the duration of the programmes should be specified. (3) In the interests of informing and protecting consumers, it should be specified that any message about the nutritional value of a product passed on to consumers and other target groups under the programmes must have a recognised scientific basis and that the sources of that information must be recognised. (4) In order to prevent any risk of distortion of competition, general and specific guidelines to be followed for products covered by information and promotion campaigns should be drawn up. (5) In the interests of legal certainty, it should be specified that the programmes proposed must comply with the body of Community legislation on the products concerned and the marketing thereof and with those guidelines. (6) The procedure for submitting programmes and selecting the implementing body should be laid down to ensure wide competition and the free movement of services, bearing in mind, where the proposing organisation is a public body, the provisions of Council Directive 92/50/EEC of 18 June 1992 relating to the coordination of procedures for the award of public service contracts (3). (7) Criteria governing the selection of programmes by the Member States and the scrutiny of the selected programmes by the Commission should be established with a view to ensuring that the Community rules are complied with and that the measures to be implemented are effective. After examining the programmes, the Commission must decide which programmes are to be accepted and lay down the relevant budgets. (8) In the case of programmes involving more than one Member State, provision should be made for measures to ensure that the Member States concerned cooperate in submitting and scrutinising programmes. (9) In the interests of sound financial management, programmes should contain detailed rules on the financial contribution of Member States and proposing organisations. (10) The various arrangements for fulfilling the commitments entered into should be laid down in contracts to be concluded between the parties concerned and the competent national authorities within a reasonable time limit, using models supplied to the Member States by the Commission. (11) To avoid a risk of duplication of financing, information and promotion measures receiving support under Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations (4) should be excluded from support under Regulation (EC) No 2826/2000. (12) To ensure the proper performance of such contracts, contractors should lodge a security equal to 15 % of the Community contribution and that of the Member States concerned in favour of the competent national authority. To the same end, a security should be lodged where an advance payment for each annual phase is applied for. (13) The checks to be carried out by the Member States should be determined. (14) It should be specified that the implementation of the measures covered by the contracts is to be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (5). (15) With a view to compliance with budget management requirements, a financial penalty should be laid down for failure to submit intermediate payment applications or to do so on time and for late payment by Member States. (16) In the interests of sound financial management and in order to avoid any risk of the payments to be made taking up the whole of the Community financial contribution and leaving no balance to pay, it should be laid down that advances and intermediate payments must not exceed 80 % of the total contribution from the Community and the Member States. To the same end, applications for payment of the balance must reach the competent national authorities within a specified time limit. (17) The Member States should check all information and promotion material produced under the programmes. The terms for the use of such material after the end of the programmes should be laid down. (18) In the light of experience and in order to monitor the proper implementation of the programmes, detailed rules should be laid down for the monitoring by the group set up to this end under Regulation (EC) No 2826/2000. (19) The Member States should check the implementation of the measures covered by this Regulation and the Commission should be kept informed of the results of the checks provided for by this Regulation. In the interests of sound financial management, provision should be made for cooperation between the Member States concerned where measures are implemented in a Member State other than the one in which the competent contracting authority is established. (20) To protect the Community's financial interests effectively, adequate measures should be adopted to combat fraud and gross negligence. Reimbursements and penalties should be introduced to this end. (21) It should be clearly laid down that, in the case of multiannual programmes, an internal evaluation report should be submitted on completion of each annual phase, even where no payment request has been made. (22) The interest rate payable by the beneficiary of a wrongful payment should be aligned on the interest rate for amounts receivable not repaid on the due date referred to in Article 86 of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6). (23) To ease the transition from Regulation (EC) No 94/2002 to this Regulation, transitional measures should be taken for information and promotion programmes for which funding is decided on by the Commission before the entry into force of this Regulation. (24) The measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for the Promotion of Agricultural Products, HAS ADOPTED THIS REGULATION: CHAPTER 1 GENERAL PROVISIONS Article 1 Purpose and definition This Regulation lays down detailed rules for applying Regulation (EC) No 2826/2000, in particular as regards the drawing up, selection, implementation, financing and checking of the programmes referred to in Article 6(1) of that Regulation and the rules applicable to the programmes part-financed by the Member States and the Community referred to in Article 7(1) of that Regulation. Programme means a coherent set of operations of a scope that is sufficient to contribute towards improving information about, and sales of, the products concerned. Article 2 Designation of competent authorities The Member States shall designate the competent authorities responsible for implementing this Regulation (hereinafter, competent national authorities). They shall notify the Commission of the name and full details of the authorities designated and any changes thereto. The Commission shall place that information in the public domain in an appropriate form. Article 3 Duration of programmes Programmes shall be implemented over a period of at least one year but not more than three years from the date on which the relevant contract takes effect, as referred to in Article 11(1). Article 4 Characteristics of information and promotion messages disseminated under programmes 1. In compliance with the criteria set out in Article 3 of Regulation (EC) No 2826/2000, all information and/or promotion messages passed on to consumers and other target groups under programmes (hereinafter referred to as the message) shall be based on the intrinsic qualities of the product concerned or its characteristics. 2. Any reference to the origin of products shall be secondary to the central message of a campaign. However, the origin of a product may be indicated as part of an information or promotion operation, in the case of a designation under Community rules or a typical product needed to illustrate the information or promotion measures. 3. Any reference in messages to be disseminated to the effects on health of consuming the products concerned shall be based on generally accepted scientific data. Messages referring to such effects must be acceptable to the national authority responsible for public health. A trade or interbranch organisation as referred to in Article 6(1) of Regulation (EC) No 2826/2000 which proposes a programme shall keep a list available for the Member State concerned and the Commission of the scientific studies and the opinions of authorised scientific institutions on which the messages in the programme referring to effects on health are based. Article 5 Lists of themes and products The lists of themes and products referred to in Article 3 of Regulation (EC) No 2826/2000 are set out in Annex I to this Regulation. They shall be updated every two years, not later than 31 March. Article 6 Programmes part-financed by the Member States and the Community Where Article 7 of Regulation (EC) No 2826/2000 is applied, the procedure laid down in Article 8(1), (2) and (3) and Articles 10 to 19 of this Regulation shall apply. The contracts for the programmes concerned shall be concluded between the Member States concerned and the selected implementing organisations. CHAPTER 2 SELECTION OF PRODUCTS REFERRED TO IN ARTICLE 6 OF REGULATION (EC) No 2826/2000 Article 7 Presentation of programmes and pre-selection by Member States 1. For the purpose of implementing the operations under programmes, the Member State concerned shall publish a call for proposals each year. No later than 30 November each year, the trade and interbranch organisations in the Community which are representative of the sectors concerned (hereinafter referred to as proposing organisations) shall submit their programmes to the Member State. Programmes shall be submitted in a form prescribed by the Commission and available from its website. This format shall be attached to the calls for proposals referred to in the first subparagraph. 2. The programmes submitted in accordance with paragraph 1 shall comply with: (a) Community rules governing the products concerned and their marketing; (b) the guidelines for promotion on the internal market referred to in Article 5 of Regulation (EC) No 2826/2000 and set out in Annex II hereto; (c) the specifications stipulating exclusion, selection and award criteria distributed to that end by the Member States concerned. Programmes must contain sufficient detail to comply with the rules applicable and enable their cost/benefit ratio to be evaluated. The Member States shall draw up a provisional list of the programmes they select on the basis of the criteria laid down in the specifications referred to in point (c) of the first subparagraph. 3. For the purposes of implementing its programmes, each proposing organisation shall select one or more implementing bodies by a competitive procedure validated by the Member State concerned. Where this selection has been made before the programme is submitted, the implementing body may take part in drawing up the programme. 4. Where a programme involving more than one Member State is planned, the Member States concerned shall jointly select the programme and nominate a coordinating Member State. They shall undertake to contribute to the financing of the programmes in accordance with Article 10(2) and agree on administrative collaboration procedures to facilitate the monitoring, implementation and checking of the programmes. Article 8 Selection of programmes by the Commission 1. No later than 15 February each year the Member States shall send the Commission the list referred to in Article 7(2) including, where applicable, the list of implementing bodies which they have selected, where these have already been selected in accordance with Article 7(3), and a copy of each programme. In the case of programmes involving more than one Member State, this notification shall be made by common accord of the Member States concerned. 2. If the Commission finds that all or part of a programme submitted does not comply with the Community rules or the guidelines for promotion on the internal market, and thus that all or part of that programme is ineligible, it shall inform the Member States concerned, within 60 calendar days of receipt of the provisional list referred to in Article 7(2). 3. In accordance with the third subparagraph of Article 6(3) of Regulation (EC) No 2826/2000, the Member States shall send their amended programmes to the Commission within 30 calendar days of receiving the information referred to in paragraph 2 of this Article. After checking the amended programmes the Commission shall decide, no later than 30 June, which programmes it may part-finance under the indicative budgets listed in Annex II to this Regulation, in accordance with the procedure referred to in Article 13(2) of Regulation (EC) No 2826/2000. 4. The proposing organisation shall be responsible for the proper implementation and management of the programmes selected. Article 9 Approval of implementing bodies 1. The implementing body selected in accordance with Article 7(3) shall be approved by the Member State, which shall inform the Commission thereof before the contract referred to in Article 11(1) is signed. The Member State shall check that the implementing body selected has the necessary financial and technical resources to ensure that the measures are implemented in the most effective manner in accordance with Article 10(1) of Regulation (EC) No 2826/2000. It shall inform the Commission of the procedure followed to this end. 2. A proposing organisation may implement certain parts of a programme as provided for in Article 6(5) of Regulation (EC) No 2826/2000 only under the following conditions: (a) the proposed implementation complies with Article 10(1) of Regulation (EC) No 2826/2000; (b) the proposing organisation has at least five years' experience of implementing such measures; (c) the part of the programme carried out by the proposing organisation accounts for no more than 50 % of its total cost, except in duly justified cases and after obtaining the written authorisation of the Commission; (d) the proposing organisation shall ensure that the cost of the measure which it plans to carry out itself is not in excess of the normal market rates. The Member State shall check that these conditions are met. 3. Where the proposing organisation is a body governed by public law within the meaning of the second subparagraph of Article 1(b) of Directive 92/50/EEC, the Member States shall take appropriate measures to ensure that the authorities awarding contracts enforce the provisions of that Directive. CHAPTER 3 FINANCING OF PROGRAMMES Article 10 Financial contributions 1. The financial contribution of the Community shall be paid to the Member States concerned. 2. Where several Member States contribute to the financing of a programme, their shares shall complement the financial contributions of each of the proposing organisations established in their respective territories. In such cases, notwithstanding Article 9 of Regulation (EC) No 2826/2000, Community financing shall not exceed 50 % of the total cost of the programme. 3. Details of the financial contributions provided for in Article 9 of Regulation (EC) No 2826/2000 must be given in the programme communicated to the Commission. 4. Information and promotion operations receiving support under Council Regulation (EC) No 1257/1999 shall not be eligible for a financial contribution from the Community under this Regulation. Article 11 Conclusion of contracts and provision of securities 1. As soon as the Commission adopts the decision referred to in Article 8(3), the proposing organisations concerned shall be informed by the Member States whether or not their applications have been accepted. The Member States shall conclude contracts with the selected proposing organisations within 90 calendar days of notification of the Commission decision referred to in Article 8(3). Beyond that deadline, no contracts may be concluded without prior authorisation from the Commission. 2. The Member States shall use standard forms of contract provided by the Commission. Where appropriate, the Member States may amend certain terms in the standard contracts in line with national rules, provided that this does not infringe Community legislation. 3. Contracts may not be concluded by the two parties until a performance security equal to 15 % of the maximum annual financial contribution from the Community and the Member States concerned has been lodged in favour of the Member State by the proposing organisation in accordance with Title III of Commission Regulation (EEC) No 2220/85 in order to ensure satisfactory performance of the contract. However, if the contracting organisation is a body governed by public law or acts under the supervision of such a body, the competent national authority may accept a written guarantee from the supervisory body covering the percentage specified in the first subparagraph, provided the supervisory body undertakes to verify that: (a) the obligations entered into are properly discharged, and (b) the sums received are used properly to discharge the obligations entered into. Proof that the performance security has been lodged must reach the Member State within the time limit laid down in paragraph 1. 4. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be implementation of the measures provided for in the contract. 5. The Member State shall immediately send the Commission a copy of the contract and proof that the performance security has been lodged. It shall also send a copy of the contract concluded by the selected proposing organisation with the implementing body. The latter contract shall contain the provision that the implementing body must submit to the checks provided for in Article 20. Article 12 Arrangements for the payment of advances 1. Within 30 calendar days of the contract referred to in Article 11(1) being signed and, in the case of multiannual programmes, within 30 days of the beginning of each 12-month period, the contracting organisation may submit an application for an advance payment to the Member State concerned, together with the security provided for in paragraph 3 of this Article. Beyond that date, no applications for an advance may be made. Each advance payment shall amount to no more than 30 % of the annual contribution from the Community and the Member State(s) concerned, as referred to in Article 9(2) and (3) respectively of Regulation (EC) No 2826/2000. 2. The Member State shall pay an advance within 30 calendar days of submission of the application for advance payment. Where payment is made late, Article 4 of Commission Regulation (EC) No 296/96 (7) shall apply. 3. The advance shall be paid on condition that the contracting organisation lodges a security equal to 110 % of that advance in favour of the Member State in accordance with Title III of Regulation (EEC) No 2220/85. The Member State shall forward a copy of each application for an advance payment and proof that the corresponding security has been lodged to the Commission immediately. However, if the contracting organisation is a body governed by public law or acts under the supervision of such a body, the competent national authority may accept a written guarantee from the supervisory body covering the percentage specified in the first subparagraph, provided the supervisory body undertakes to pay the amount covered by its guarantee if entitlement to the advance as paid is not established. Article 13 Intermediate payments 1. Applications for intermediate payments of the Community and Member State contributions shall be submitted by the proposing organisations to the Member States before the end of the calendar month following the month in which each period of three months calculated from the date of signing of the contract referred to in Article 11(1) expires. Such applications shall cover the payments made during the quarter concerned and shall be accompanied by a summary financial statement, copies of the relevant invoices and supporting documents and an interim report on the implementation of the contract during the quarter concerned (hereinafter, quarterly report). Where no payment has been made or no activities have been carried out during the quarter concerned, these documents shall be sent to the competent national authority within the deadline referred to in the first subparagraph. Except in cases of force majeure, where an application for intermediate payment accompanied by the documents referred to in the second subparagraph is submitted late, the payment shall be reduced by 3 % for each whole month by which it is overdue. 2. The intermediate payments shall be paid only on condition that the Member State has checked the documents referred to in the second subparagraph of paragraph 1. 3. Intermediate payments and the advance payments referred to in Article 12 taken together may not exceed 80 % of the total annual financial contribution from the Community and the Member States referred to in Article 9(2) and (3) respectively of Regulation (EC) No 2826/2000. Once that level is reached, no new intermediate payment applications may be submitted. Article 14 Payment of the balance 1. Applications for payment of the balance shall be submitted by the proposing organisation to the Member State within four months of completion of the annual measures covered by the contract referred to in Article 11(1). To be considered as admissible, the application shall be accompanied by: (a) a summary of the work carried out and an evaluation of the results obtained, which can be ascertained at the date of the report; (b) a summary financial statement showing all expenditure scheduled and incurred. The annual report shall be accompanied by copies of the invoices and supporting documents relating to the payments made. Except in cases of force majeure, where an application for payment of the balance is submitted late, the balance shall be reduced by 3 % for each month by which it is overdue. 2. The balance shall be paid only on condition that the Member State has checked the invoices and documents referred to in paragraphs 1(3). Where the primary requirement referred to in Article 11(4) is not satisfied in full, the balance payable shall be reduced proportionately. Article 15 Payments by the Member State Member States shall make the payments referred to in Articles 13 and 14 within 60 calendar days of receipt of the application for payment. However, this deadline may be suspended at any time in the 60-day period after the payment application is first registered by notifying the creditor contracting organisation that its application is not admissible, either because the sum is not payable, or because the application is not supported by the requisite evidence for all the additional applications, or because the Member State deems it necessary to have further information or to undertake checks. The payment period shall start running again from the date of receipt of the information requested or the date of the checks undertaken by the Member State, which must be forwarded or undertaken respectively within 30 calendar days of the notification. Except in cases of force majeure, where the payments are made late the amount of the monthly advance paid by the Commission to the Member State shall be reduced in accordance with Article 4 of Regulation (EC) No 296/96. Article 16 Securities 1. The security referred to in Article 12(3) shall be released on condition that definitive entitlement to the advance as paid has been established by the Member State concerned. 2. Performance securities as provided for in Article 11(3) must remain valid until the balance is paid and shall be released by means of a letter of discharge issued by the competent national authority. Performance securities shall be released within the time limit and on the terms laid down in Article 15 for payment of the balance. 3. Any securities forfeit and penalties imposed shall be deducted from the expenditure part-financed by the Community and declared to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section. Article 17 Documents to be submitted to the Commission 1. The annual report shall be submitted after completion of each annual phase even where no application for payment of the balance is lodged. 2. Within 30 calendar days following payment of the balance referred to in Article 14(2), the Member State shall send the Commission the summary statement referred to in points (a) and (b) of the second subparagraph of Article 14(1). 3. The Member State shall send the Commission twice a year the quarterly reports required for intermediate payments in accordance with Article 13. The first and second quarterly reports shall be sent within 60 calendar days of receipt of the second quarterly report by the Member State and the third and fourth quarterly reports together with the summary statements referred to in paragraph 2 of this Article. The annual report for the previous year may include the quarterly report concerning the fourth quarter. 4. Within 30 calendar days following payment of the balance, the Member State shall send the Commission a financial statement detailing the expenditure incurred under the contract, presented in accordance with a format prescribed by the Commission and sent to the Member States. The statement shall be accompanied by a reasoned opinion of the Member State on the implementation of the tasks set for the phase ended. The statement shall also certify that, in the light of checks carried out in accordance with Articles 13(2) and 14(2), all the expenditure may be considered eligible under the terms of the contract. CHAPTER 4 MONITORING AND CONTROL Article 18 Use of material 1. The Member States shall check that the information and promotion material produced and used under the programmes qualifying for financing under this Regulation complies with the Community rules. They shall send the Commission a list of material approved. 2. The material produced and financed under a programme referred to in paragraph 1, including graphic, visual and audiovisual works and websites, may be used subsequently provided that prior written authorisation is obtained from the Commission, the proposing organisations concerned and the Member States which contribute financially to the programme, account being taken of the contractors' rights under the national law governing the contract. Article 19 Monitoring of programmes 1. The monitoring group provided for in Article 10(2) of Regulation (EC) No 2826/2000 shall meet regularly to monitor progress in implementation of the various programmes in receipt of financing under this Regulation. To that end, the monitoring group shall be informed of the timetable for the planned measures under each programme, the quarterly and annual reports and the results of the checks carried out in accordance with Articles 13, 14 and 20 of this Regulation. The monitoring group shall be chaired by a representative of the Member State concerned. Where programmes involve more than one Member State, the monitoring group shall be chaired by a representative designated by the Member States concerned. 2. Commission officials and other staff may take part in activities organised under a programme in receipt of financing under this Regulation. Article 20 Checks by the Member States 1. The Member State concerned shall determine the most appropriate means of checking the programmes and measures covered by financing under this Regulation and shall notify the Commission thereof. The checks described shall be undertaken each year on at least 20 % of the programmes completed in the previous year, covering a minimum of two programmes, and shall relate to at least 20 % of the total budget of the programmes completed during the previous year. The selection of programmes for sampling shall be based on a risk analysis. The Member State shall send the Commission a report on each programme checked, describing the results of the checks carried out and the anomalies detected. The report shall be sent as soon as it has been finalised. 2. In particular by means of technical and accounting checks at the premises of the contracting organisation and the implementing body, the Member States shall take the steps necessary to verify that: (a) the information and supporting documents supplied are accurate, and (b) all the obligations laid down in the contract referred to in Article 11(1) have been fulfilled. Without prejudice to Council Regulation (EEC) No 595/91 (8), the Member States shall inform the Commission at the earliest opportunity of any irregularities detected during checks. 3. In the case of programmes involving more than one Member State, the Member States concerned shall take the necessary steps to coordinate their checks and shall inform the Commission thereof. 4. The Commission may take part at any time in the checks provided for in paragraphs 1, 2 and 3. To that end, the competent national authorities in the Member States shall send the Commission, at least 30 days prior to the checks, a provisional schedule of the checks to be carried out by the Member State. The Commission may carry out any additional checks it considers necessary. Article 21 Recovery of wrongful payments 1. In cases of wrongful payment, the beneficiary shall reimburse the amount in question plus interest for the period between payment and the reimbursement by the beneficiary. The interest rate to be used shall be laid down in accordance with Article 86(2) of Regulation (EC, Euratom) No 2342/2002. 2. Amounts recovered and the relevant interest shall be paid to the Member States' paying agencies or departments and deducted by them from the expenditure financed by the EAGGF in proportion to the Community financial contribution. Article 22 Penalties 1. In the case of fraud or gross negligence, the proposing organisation shall repay twice the difference between the amount initially paid and the amount actually due. 2. Subject to Article 6 of Council Regulation (EC, Euratom) No 2988/95 (9), the reductions and exclusions under this Regulation shall be without prejudice to additional sanctions pursuant to other provisions under Community or national law. CHAPTER 5 REPEAL, TRANSITIONAL AND FINAL PROVISIONS Article 23 Repeal of Regulation (EC) No 94/2002 Regulation (EC) No 94/2002 is hereby repealed. However, the provisions of that Regulation shall continue to apply to information and promotion programmes for which funding is decided on by the Commission before the entry into force of this Regulation. References to the repealed Regulation shall be construed as references to this Regulation. Article 24 Transitional provisions 1. For 2005, as well as the deadline provided for in the second subparagraph of Article 7(1), a second deadline for the submission of programmes shall be set at 31 July 2005. 2. Notwithstanding the first subparagraph of Article 8(1), for 2005, for programmes submitted not later than 31 July 2005, the deadline for sending the Commission the provisional list of programmes shall be 30 September 2005. 3. Notwithstanding Article 8(3), for 2005 the Commission shall take the decision referred to in that paragraph not later than 15 December 2005. Article 25 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 328, 23.12.2000, p. 2. Regulation as amended by Regulation (EC) No 2060/2004 (OJ L 357, 2.12.2004, p. 3). (2) OJ L 17, 19.1.2002, p. 20. Regulation as last amended by Regulation (EC) No 422/2005 (OJ L 68, 15.3.2005, p. 5). (3) OJ L 209, 24.7.1992, p. 1. Directive repealed with effect from 31 January 2006 by Directive 2004/18/EC of the European Parliament and of the Council (OJ L 134, 30.4.2004, p. 114). (4) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 2223/2004 (OJ L 379, 24.12.2004, p. 1). (5) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 673/2004 (OJ L 105, 14.4.2004, p. 17). (6) OJ L 357, 31.12.2002, p. 1. (7) OJ L 39, 17.2.1996, p. 5. Regulation as last amended by Regulation (EC) No 605/2005 (OJ L 100, 20.4.2005, p. 11). (8) OJ L 67, 14.3.1991, p. 11. (9) OJ L 312, 23.12.1995, p. 1. ANNEX I LIST OF THEMES AND PRODUCTS  Fresh fruit and vegetables  Processed fruit and vegetables  Fibre flax  Live plants and products of ornamental horticulture  Olive oil and table olives  Seed oils  Milk and milk products  Fresh, chilled or frozen meat, produced in accordance with a Community or a national quality scheme  Labelling of eggs for human consumption  Honey and beekeeping products  Quality wines psr, table wines with a geographical indication  Graphic symbol for the outermost regions as laid down in agricultural legislation  Protected designation/s of origin (PDO), protected geographical indication/s (PGI) or traditional speciality/ies guaranteed (TSG) in accordance with Council Regulations (EEC) No 2081/92 (1) or (EEC) No 2082/92 (2) and products registered under these schemes  Organic farming in accordance with Council Regulation (EEC) No 2092/91 (3) and products registered according to that Regulation. (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 208, 24.7.1992, p. 9. Regulation as last amended by Regulation (EC) No 806/2003. (3) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Regulation (EC) No 2254/2004 (OJ L 385, 29.12.2004, p. 20). ANNEX II GUIDELINES FOR PROMOTION ON THE INTERNAL MARKET These guidelines suggest which messages, target groups and channels should have a central position in the information or promotion programmes for the different product categories. Without prejudice to the priorities presented in Article 6(4) of Regulation (EC) 2826/2000, programme proposals should in general be prepared taking into account the following principles.  When programmes are proposed by more than one Member State they should have coordinated strategies, actions and messages.  Programmes should preferably be multi-annual and with a sufficient scope to have a significant impact on the targeted markets. Where appropriate, they should be operated on the markets of more than one Member State.  The messages of the programmes should provide objective information about the intrinsic characteristics and/or nutritional value of the products as part of a balanced diet, about their production methods or environment-friendliness.  Programmes should have central messages which are of interest to the consumers, professionals and/or the trade of several Member States. FRESH FRUIT AND VEGETABLES 1. Overview of the situation While the Community production of fruit and vegetables is increasing, consumption is on the whole static. There is a noticeable lack of interest among consumers under 35, which is even more apparent among the school-age population. This is not in the interests of a balanced diet. 2. Goals The aim is to improve the image of the products as being fresh and natural and to bring down the average age of consumers, chiefly by encouraging young people to consume the products concerned. 3. Target groups  Young households under 35  School-age children, adolescents and their parents  Mass caterers and school canteens  Doctors and nutritionists. 4. Main messages  To promote a five-a-day type approach (recommendation to eat at least five servings of fruit and/or vegetables per day)  The products are natural and fresh  Quality (safety, nutritional value and taste, production methods, environmental protection, link with the product's origin)  Enjoyment  Balanced diet  Variety and seasonal nature of the supply of fresh products; information on their flavours and uses  Traceability  Accessibility and ease of preparation: many fresh fruit and vegetables require no cooking. 5. Main channels  Electronic channels (Internet sites presenting available products, with online games for children)  Telephone help lines  PR contacts with the media and advertising (e.g. specialised journalists, women's press, youth magazines and papers)  Contacts with doctors and nutritionists  Educational measures targeting children and adolescents by mobilising teachers and school canteen managers  Point-of-sales information actions to consumers  Other channels (leaflets and brochures with information on the products and recipes, children's games, etc.)  Visual media (cinema, specialised TV channels)  Radio spots  Participation in trade fairs. 6. Duration of the programmes 12 to 36 months, giving priority to multi-annual programmes that set objectives for each phase. 7. Indicative annual budget for the sector EUR 4 million. PROCESSED FRUIT AND VEGETABLES 1. Overview of the situation The sector faces increasing competition from several third countries. While demand is gradually increasing, in particular because of the ease of consumption of these products, it is important for the Community industry to be able to benefit from this potential. Therefore support for information and promotion actions is justified. 2. Goals The image of the product needs to be modernised and made more youthful, giving the information needed to encourage consumption. 3. Target groups  Households  Mass caterers and school canteens  Doctors and nutritionists. 4. Main messages  Quality (safety, nutritional value and taste, preparation methods)  Ease of use  Enjoyment  Variety of supply and availability throughout the year  Balanced diet  Traceability. 5. Main channels  Electronic (Internet sites)  Telephone help lines  PR contacts with the media and advertising (e.g. specialised journalists, women's press, culinary and trade press)  Demonstrations at points of sale  Contacts with doctors and nutritionists  Other channels (leaflets and brochures featuring products and recipes)  Visual media  Participation in trade fairs. 6. Duration of the programmes 12 to 36 months, giving priority to multi-annual programmes that set objectives for each phase. 7. Indicative annual budget for the sector EUR 2 million. FIBRE FLAX 1. Overview of the situation The liberalisation of international trade in textiles and clothing has brought Community flax into sharp competition with flax from outside the Community offered at very attractive prices. It is also in competition with other fibres. At the same time, consumption of fibre flax is tending to stagnate. 2. Goals  To develop the image and reputation of Community flax and to capitalise on its distinctive qualities  To increase consumption of this product  To inform consumers about the characteristics of new products placed on the market. 3. Target groups  Leading professionals in the sector (stylists, designers, makers, editors)  Distributors  Textiles, fashion and interior design education circles (teachers and students)  Opinion leaders  Consumers. 4. Main messages  The quality of the product comes from the conditions in which the raw material is produced, the use of suitable varieties and the know-how brought to bear all along the production chain  Community flax offers a wide range of products (clothing, decoration, household linen) and a wealth of creativity and innovation. 5. Main channels  Electronic channels (Internet sites)  Trade shows and fairs  Information measures targeting users downstream (designers, makers, distributors, editors)  Information at points of sale  Relations with the specialist press  Educational information measures in fashion colleges, textile engineering courses, etc. 6. Duration of the programmes 12 to 36 months, giving priority to multi-annual programmes that set objectives for each phase. 7. Indicative annual budget for the sector EUR 1 million. LIVE PLANTS AND PRODUCTS OF ORNAMENTAL HORTICULTURE 1. Overview of the situation The supply situation of the sector is characterized by increasing competition between products from the Community and products from third countries. The evaluation studies of the promotion campaigns carried out between 1997and 2000 suggest that, in order to facilitate the sale of Community production within the Community, the whole chain from producer to distributor needs to be better organised and rationalised, and consumers should be better informed about the intrinsic qualities and varieties of Community products. 2. Goals  To increase the consumption of flowers and plants of Community origin  To encourage practices which benefit the environment and increase knowledge about environmentally-friendly production methods  To strengthen the partnership between professionals from several Member States, allowing, among other things, the most advanced knowledge in the sector to be shared, and to better inform all participants in the production chain. 3. Target groups  Producers, nurseries, distributors and other operators of the sector  Students and schoolchildren  Opinion multipliers: journalists, teachers  Consumers 4. Main messages  Information on the quality and varieties of Community products  Environmentally-friendly production methods  Techniques aiming for more durable products  An optimum mix of varieties of plants and flowers  The role of plants and flowers in well-being and quality of life. 5. Main channels  Media contacts  Fairs and exhibitions: stands representing products of several Member States  Training measures for professionals, consumers and students  Actions for sharing knowledge about greater product durability  Consumer information measures through the press, and also through initiatives such as catalogue publishing, gardener's calendars and possibly plant of the month campaigns.  Increased use of electronic media (Internet, CD-ROM, etc.) 6. Duration of the programmes 12 to 36 months, giving priority to multi-annual programmes presenting a strategy and properly justified objectives for each phase. 7. Indicative annual budget for the sector EUR 3 million. OLIVE OIL AND TABLE OLIVES 1. Overview of the situation While the supply of olive oil and table olives is on the increase, the outlets on the internal and international markets are important to safeguard the Community market equilibrium. The situation at the level of domestic demand for these products varies widely between traditional consumer markets and those where they are a relatively new phenomenon. In the traditional consumer Member States (Spain, Italy, Greece and Portugal), the products concerned are generally well-known and consumption is high. These are mature markets where the prospects for any overall increase in demand are limited, but taking into account their current share of the consumption of olive oil they continue to be of great interest to the sector. In the new consumer Member States, per capita consumption has progressed but is still substantially lower (in the Community as constituted on 30 April 2004) or marginal (in the majority of the new Member States which joined on 1 May 2004). Many consumers are not aware of the qualities or of the various uses of olive oil and table olives. This is thus a market with major scope for increasing demand. 2. Goals  As a priority: to increase consumption in the new consumer Member States by increasing market penetration and to intensify use by diversifying the use of these products and by providing necessary information  To consolidate and develop consumption in the traditional consumer Member States by improving information to consumers about less known aspects and getting young people into the habit of buying the products. 3. Target groups  Persons responsible for purchases: in the case of traditional consumer Member States mainly those between 20 and 40 years of age.  Opinion leaders (food critics, chefs, restaurants, journalists) and general and specialised press (gastronomy, women's, various lifestyle magazines)  Medical and paramedical press  Distributors (in the new consumer Member States). 4. Main messages  The gastronomic qualities and organoleptic characteristics of virgin olive oil (flavour, colour, taste) have nuances connected with the varieties, areas, harvests, PDOs/PGIs etc. This diversity offers a wide range of culinary sensations and possibilities  The different categories of olive oil  Olive oil, due to its nutritional qualities, is a major element in a healthy and balanced diet: it succeeds in combining culinary pleasures with the requirements of a balanced and healthy diet  Information on the rules concerning control, certification of quality and of labelling of olive oils  Information on all olive oils and/or table olives registered as PDOs/PGIs throughout the Community  Table olives constitute a healthy and natural product, adapted both for a user-friendly consumption and for the preparation of elaborate dishes  Varietal characteristics of table olives More specifically in the new consumer Member States:  Olive oil, and in particular the extra virgin category, is a natural product, resulting from tradition and ancient know-how, which is appropriate for a modern cooking style emphasising flavour; it can easily be associated with both Mediterranean cuisine and with any contemporary cooking  Advice concerning use in cooking More specifically in the traditional consumer Member States:  The advantages of purchase of bottled olive oil (with labelling containing useful information to the consumer)  Modernisation of the image of a product with a long history and a major cultural dimension. Without prejudice to Article 4(3), information on the nutritional qualities of olive oil and table olives must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC of the European Parliament and of the Council (1). 5. Main channels  Internet and other electronic means (e.g. CD-ROM, DVDs)  Promotion at points of sale (tasting, recipes, information)  Press relations and public relations (events, participation in consumer fairs etc.)  Publicity (or publicity editorials) in the press (general, women's, gastronomy, lifestyle)  Joint actions with the medical and paramedical profession (medical public relations)  Audio-visual media (TV and radio)  Participation in trade fairs. 6. Duration and scope of the programmes 12 to 36 months, giving priority to multi-annual programmes, presenting for each phase a strategy and duly justified objectives. Priority will be given to programmes to be implemented in at least two new consumer Member States. 7. Indicative annual budget for the sector EUR 4 million. SEED OILS In this sector, programmes concentrating on rapeseed oil or presenting the characteristics of different seed oils will be given priority. Indicative annual budget for the seed oil sector: EUR 2 million. A. RAPESEED OIL 1. Overview of the situation Following the reform of the common agricultural policy rapeseed production does not receive any specific support and has to become market-oriented. With increased possibilities for production and as an alternative to cereal production, which is characterised by structural overproduction, promotion of rapeseed oil will contribute to the balance in the arable corps market and the consumption of different vegetable oils in the Community. The Community is currently a net exporter of rapeseed oil. During the past decades rape varieties with valuable nutritional characteristics have been developed. This has resulted in improved quality. New products such as cold-pressed rapeseed oils with a particular nutty taste have been developed. The nutritional value of rapeseed oil has been the subject of worldwide research with results confirming the beneficial dietary and physiological characteristics of the product. General practitioners, nutritionists and consumers should be informed about these latest research results. 2. Goals  To improve awareness of the characteristics of rapeseed oil and its recent evolution  To increase consumption by informing consumers and the medical and paramedical professions about the use and nutritional value of rapeseed oil. 3. Target groups  Households, in particular persons responsible for purchases  Opinion leaders (journalists, chefs, medical and nutritional professions)  Distributors  Medical and paramedical press  Agro-food industry. 4. Main messages  The nutritional value of rapeseed oil makes it an important part of a balanced and healthy diet  The beneficial fatty acids composition of rapeseed oil  Advice for use in cooking  Information on the evolution of the product and its varieties. Without prejudice to Article 4(3), information on the nutritional qualities of rapeseed oil must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC. 5. Main channels  Promotion at points of sale (tasting, recipes, information)  Publicity (or publicity editorials) in the press (general, women's, gastronomy, lifestyle)  Public relations (events, participation in food fairs)  Joint actions taken with the medical and paramedical profession  Joint actions with restaurants, the catering business and chefs  The Internet. 6. Duration of the programmes 12 to 36 months. B. SUNFLOWER OIL Programmes for sunflower oil will be given priority only if and when justified by market conditions. 1. Overview of the situation Over two million ha in the Community are used to grow sunflowers, and production of sunflower seeds exceeds 3,5 million tonnes per year. Sunflower oil consumed in Community has mainly been produced from seeds grown in the Community. However, the decline in crushing will reduce EU sunflower oil production during marketing year 2004/05. As world prices are on the increase and shortages of supply are possible, priority is not given to programmes concentrating on sunflower oil alone. It can, nevertheless, be presented as part of programmes introducing different seed oils of Community origin. Sunflower oil as a product has particular advantages for certain uses such as frying. It is also high in unsaturated fatty acids and rich in vitamin E. The purpose of campaigns is to inform consumers and traders/distributors about the different uses, types and characteristics of sunflower oil as well as of the Community legislation concerning its quality. The campaigns should be designed in the spirit of giving objective information. 2. Goals To inform consumers and the trade operators about the following:  different uses of sunflower oil, its characteristics and nutritional value,  legislation and standards governing quality rules on labelling. 3. Target groups  Households, in particular persons responsible for purchases  Opinion leaders (journalists, chefs, medical and nutritional professions)  Distributors  Agro-food industry 4. Main messages The main messages of the programmes should provide information on the following:  benefits of the appropriate use of sunflower oil. For example, sunflower oil produced from oil-type sunflower seeds has a higher vitamin E content than other vegetable oils. Sunflower oil is well known for its light taste and frying performance,  legislation and standards governing the quality of sunflower oil,  fatty acids composition and nutritional value of sunflower oil,  results of scientific research and technical development of sunflower oil and other vegetable oils. Without prejudice to Article 4(3), information on the nutritional qualities of sunflower oil must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC. 5. Main channels  Distribution of information materials at points of sale (POS and to the trade)  Publicity (or publicity editorials) in the press (general, women's, gastronomy, lifestyle)  Public relations (events, participation in food fairs)  The Internet 6. Duration of the programmes 12 to 36 months. MILK AND MILK PRODUCTS 1. Overview of the situation There has been a drop in the consumption of liquid milk, particularly in the major consumer countries, mainly due to the competition from soft drinks targeted at young people. Various milk substitutes are gradually replacing the consumption of liquid milk. By contrast, there is an overall increase in the consumption of milk products expressed in milk equivalent. 2. Goals  To increase liquid milk consumption in markets where potential for growth exists and to maintain consumption levels in saturated markets  To increase the consumption of milk products in general  To encourage consumption of milk and milk products by young people as future adult consumers. 3. Target groups Consumers in general, focusing in particular on:  children and adolescents, especially girls aged 8 to 13  women of different age groups  elderly people. 4. Main messages  Milk and milk products are healthy and natural, suited to modern living and enjoyable  Milk and milk products have specific nutritional value beneficial in particular for certain age groups  Messages must be positive and take account of the specific nature of consumption on the different markets  There is a large variety of milk products suitable for different consumers in different consumption situations.  Low-fat choices of milk and milk products are available and may be more appropriate for certain consumers  The continuity of the main messages must be ensured during the entire programme in order to convince consumers of the benefits of regular consumption of milk and milk products. Without prejudice to Article 4(3), information on the nutritional qualities of milk and milk products must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC. 5. Main channels  Electronic channels  Telephone help lines  Contacts with the media and advertising (e.g. specialised journals, women's press, the youth press)  Contacts with doctors and nutritionists  Contacts with teachers and schools  Other channels (leaflets and brochures, children's games, etc.)  Demonstrations at points of sale  Visual media (cinema, specialised TV channels)  Radio spots  Participation in exhibitions and fairs. 6. Duration and scope of the programmes 12 to 36 months, giving priority to multi-annual programmes that set objectives for each phase. 7. Indicative annual budget for the sector EUR 4 million. FRESH, CHILLED OR FROZEN MEAT, PRODUCED IN ACCORDANCE WITH A COMMUNITY OR NATIONAL QUALITY SCHEME 1. Overview of the situation Health problems which have affected many of the principal livestock products have highlighted the need to strengthen consumer confidence in Community meat products. This involves providing objective information on Community and national quality systems and controls that they require in addition to the general legislation on controls and food safety. These rules and controls form an additional guarantee by providing product specifications and additional control structures. 2. Goals  Information campaigns are limited to products produced under the Community quality schemes (PDO/PGI/TSG and organic farming) and under quality schemes recognised by the Member States and fulfilling the criteria defined in Article 24b of Regulation 1257/1999. Without prejudice to Article 10(4) of this Regulation, information campaigns funded under this Regulation cannot be funded under Regulation (EC) No 1257/1999 as well.  Their aim is to ensure objective and exhaustive information on the rules of Community and national quality schemes for meat products. They should inform consumers, opinion leaders and distributors of the product specifications and effective controls implied by these quality systems. 3. Target groups  Consumers and their associations  Persons responsible for household purchases  Institutions (restaurants, hospitals, schools etc.)  Distributors and their associations  Press and opinion leaders. 4. Main messages  Quality schemes guarantee a specific production method and controls which are stricter than those required by legislation  Quality meat products have specific characteristics or a quality which is superior to usual commercial standards  Community and national quality regimes are transparent and ensure complete traceability of products  The labelling of meats allows the consumer to identify quality products, their origin and their characteristics. 5. Main channels  The Internet  Public relations with the media and advertising (scientific and specialised press, women's and culinary journals, newspapers)  Contacts with consumer associations  Audio-visual media  Written documents (leaflets, brochures, etc.)  Information at points of sale. 6. Duration and scope of the programmes The programmes should have at least national coverage or cover several Member States. 12 to 36 months, giving priority to multi-annual programmes that set justified targets for each phase. 7. Indicative annual budget for the sector EUR 4 million. LABELLING OF EGGS FOR HUMAN CONSUMPTION 1. Overview of the situation Since 1 January 2004, in accordance with Article 7(1)(a) of Council Regulation (EEC) No 1907/90 (2), a code identifying the producer and the system employed to rear the laying hens has been stamped on the shell of all eggs intended for human consumption. This code is composed of a number identifying the farming method (0 = organic, 1 = free-range, 2 = barn, 3 = cage), the ISO code of the Member State where the production centre is situated and a number allocated to the production centre by the relevant authority. 2. Goals  To inform the consumer of the new standards for marking eggs and fully explain the meaning of the code printed on eggs  To provide information on egg-production systems by means of the code printed on eggs  To provide information about existing traceability systems. 3. Target groups  Consumers and distributors  Opinion leaders. 4. Main messages  To publicise and explain the new code printed on eggs in compliance with Commission Directive 2002/4/EC (3), and the characteristics of the different categories of eggs to which this code refers.  The messages should not express preference for one production method over another and not include claims concerning the nutritional value and health impacts of the consumption of eggs. There should be no discrimination between eggs originating from different Member States. 5. Main channels  Electronic channel (website, etc.)  Printed material (brochures, leaflets, etc.)  Information at points of sale  Advertising in the press and in food magazines, women's magazines etc.  Relations with the media. 6. Duration of the programme 12 to 24 months. 7. Indicative annual budget for the sector EUR 2 million. HONEY AND BEEKEEPING PRODUCTS 1. Overview of the situation The Community quality honey and beekeeping products sector, which receives very little Community support, faces increasing global competition. The fact that production costs are high in the Community makes the situation even more difficult. Since 2001 the sector has been subject to Council Directive 2001/110/EC (4) introducing labelling which links quality and origin. Supported programmes must concentrate on Community honeys and beekeeping products with complementary indication concerning the regional, territorial or topographical origin, or quality labels certified either by the Community (PDO, PGI, TSG or organic) or by a Member State. 2. Goals  Inform consumers about the diversity, organoleptic qualities and the conditions of production of Community beekeeping products  Inform consumers about the qualities of non-filtered and non-pasteurised Community honeys  Help consumers understand the labelling of Community honey and encourage producers to develop clear labelling  Orient consumption of honey towards quality products by drawing attention to their traceability. 3. Target groups  Consumers, particularly those in the 20-40 age group  Elderly people and children  Opinion leaders. 4. Main messages  Information on the Community legislation on safety, hygiene in production, quality certification and labelling.  Honey is a natural product based on tradition and established know-how, which has various uses in a modern kitchen  The great diversity of honeys of different geographical and botanical origins and of different seasons  Advice on use and nutritional value  Safeguarding pollination is essential to the maintenance of biodiversity. 5. Main channels  Advertisements in the general and specialised press (gastronomy, lifestyle)  Internet, cinema. and other audio-visual media (TV, radio)  Points of sale  Participation in exhibitions and fairs  Public relations for the general public, organisation of events for actions in restaurants and the catering industry  Information in colleges (presentations for teachers and students at hotel and catering colleges). 6. Duration and scope of the programmes 12 to 36 months, giving priority to multi-annual programmes presenting a strategy and properly justified objectives for each phase. 7. Indicative annual budget for the sector EUR 1 million. QUALITY WINES PSR, TABLE WINES WITH A GEOGRAPHICAL INDICATION 1. Overview of the situation Wine production is ample while consumption is static or even in decline for certain types of wine, while supply from third countries is on the increase. 2. Goals  To increase the consumption of Community wines  To inform consumers about the variety, quality and production conditions of Community wines and the results of scientific studies. 3. Target groups  Distributors  Consumers, excluding young people and adolescents referred to in Council Recommendation 2001/458/EC (5)  Opinion leaders: journalists, gastronomic experts  Educational establishments in the hotel and catering sector. 4. Main messages  Community legislation strictly regulates production, quality indications, labelling and marketing, so guaranteeing for consumers the quality and traceability of the wine on offer  The attraction of being able to choose from a very wide selection of Community wines of different origins  Information on Community wine cultivation and its links with regional and local conditions, customs and tastes. 5. Main channels  Information and public relations measures  Training for distributors and caterers  Contacts with the specialised press  Other channels (Internet site, leaflets and brochures) to guide consumers in their choice and to develop ideas for consumption at family events and festive occasions  Fairs and exhibitions: stands representing products of several Member States 6. Duration of the programmes 12 to 36 months, giving priority to multi-annual programmes that set objectives for each phase. 7. Indicative annual budget for the sector EUR 3 million. PRODUCTS WITH A PROTECTED DESIGNATION OF ORIGIN (PDO), A PROTECTED GEOGRAPHICAL INDICATION (PGI) OR TRADITIONAL SPECIALITY GUARANTEED (TSG) 1. Overview of the situation The Community system for protecting product names provided for in Regulations (EC) Nos 2081/92 and 2082/92 is a priority in the implementation of the quality strand of the common agricultural policy. It is therefore necessary to continue previous efforts to run campaigns by which the denominations and the products bearing the protected names are made known to all potential actors in the chain of production, preparation, marketing and consumption of these products. 2. Goals Information and promotion campaigns should not focus on one or only a very limited number of product names, but rather on groups of names either of certain product categories or of products produced in one or several regions in one or several Member States. The objectives of these campaigns should be to:  provide comprehensive information on the content, the operation and the Community nature of the schemes and, in particular, on their effects on the commercial value of the products with protected names which after registration benefit from the protection granted by these schemes,  enhance knowledge of the Community logos for PDO/PGI and TSG products among consumers, distributors and food professionals,  encourage producer/processor groups not yet taking part in these schemes to use the system by registering the names of products which satisfy the basic requirements for obtaining registration,  encourage producers/processors in the regions concerned but not yet taking part in the schemes to participate in the production of the products bearing the registered names by conforming to the approved specifications and inspection requirements laid down for the various protected names,  stimulate demand for the products concerned by informing consumers and distributors of the existence, significance and benefits of the schemes, as well as by informing them on the logos, the conditions under which designations are awarded, the relevant checks and controls, and the traceability system. 3. Target groups  Producers and processors  Distributors (supermarkets, wholesalers, retailers, caterers, canteens, restaurants)  Consumers and associations thereof  Opinion multipliers. 4. Main messages  The products bearing the protected names have specific characteristics associated with their geographical origin; in the case of products with a PDO, the quality or characteristics of the products are essentially or exclusively linked to the particular geographical environment (with its inherent natural and human factors). In the case of products with a PGI, the products possess a specific quality or reputation which can be attributed to the geographical origin; the geographical link must occur in at least one of the stages of production, processing or preparation.  The products with a TSG have specific characteristics associated with their particular traditional methods of production or with the use of traditional raw materials.  The Community logos for PDO, PGI and TSG are symbols that are understood throughout the Community as designating products meeting specific conditions of production linked to their geographical origin or to their tradition and subject to regulation.  Other quality aspects (safety, nutritional value, taste, traceability) of the products concerned.  The presentation of some PDO, PGI or TSG products as examples for the potential of successful commercial enhancement of products whose names are registered under the protection schemes.  These protection schemes support the Community's cultural heritage and support the diversity of agricultural production as well as the maintenance of the countryside. 5. Main channels  Electronic (Internet sites)  PR contacts with the media (specialised, women's and culinary press)  Contacts with consumer associations  Point of sale information and demonstrations  Audio-visual media (inter alia focused TV spots)  Written documents (leaflets, brochures, etc.)  Participation at trade fairs and shows  Information and training seminars/actions on the functioning of the Community schemes for PDOs, PGIs and TSGs. 6. Duration of the programmes 12 to 36 months. Priority will be given to multi-annual programmes with clearly defined objectives and strategy for each phase. 7. Indicative annual budget for the sector EUR 3 million. INFORMATION ON THE GRAPHIC SYMBOL FOR THE OUTERMOST REGIONS 1. Overview of the situation This guideline refers to the outermost regions of the Community as defined in Article 299(2) of the Treaty. The outside evaluation study shows that the Community's 1998/99 information campaign on the graphic symbol (logo) for the outermost regions was received with a great deal of interest on the part of those operating in that sector. As a result, some producers and processors sought approval for their quality products, so that they could use the logo. In view of the short run of this first campaign, it is appropriate to continue improving the various target-groups' awareness of the logo by continuing the measures to inform them about its meaning and benefits. 2. Goals  To publicise the existence, meaning and benefits of the logo  To encourage producers and processors in the regions concerned to use the logo  To improve awareness of the logo among distributors and consumers. 3. Target groups  Local producers and processors  Distributors and consumers  Opinion multipliers. 4. Main messages  The product is typical and natural  It originates in a Community region  Quality (safety, nutritional value and taste, production method, link with origin)  The product's exotic nature  Variety of the supply, including out of season  Traceability. 5. Main channels  Electronic channels (Internet site, etc.)  Telephone help lines  PR contacts with the media (specialised, women's and culinary press)  Demonstrations at points of sale, fairs and shows, etc.  Contacts with doctors and nutritionists  Other channels (leaflets, brochures, recipes, etc.)  Audio-visual media  Publicity in the specialised and local press. 6. Duration of the programmes 12 to 36 months. 7. Indicative annual budget for the sector EUR 1 million. PRODUCTS FROM ORGANIC FARMING 1. Overview of the situation The consumption of products from organic farming is particularly popular among urban populations, but the market share of these products is still fairly limited. The level of awareness among consumers and other interested groups about the characteristics of organic farming production methods is increasing but is still fairly low. In the Community Action Plan for Organic Food and Farming (6), information and promotion actions are considered a key instrument in further developing the demand for organic food. 2. Goals Information and promotion campaigns should not focus on one or a few selected products, but rather on groups of products or on the organic farming system as applied in one or more regions in one or more Member States. The objectives of these campaigns should be to:  encourage the consumption of organic farming products  enhance consumer awareness of the labelling, including the Community logo for organic products  provide comprehensive information and broaden awareness of the benefits of organic farming, in particular with regard to environment protection, animal welfare, maintenance of the countryside and rural development  provide comprehensive information on the content and the functioning of the Community rules on organic farming  encourage individual producers, processors and producer/processor/retailer groups not yet taking part in organic farming to convert to this production method; encourage retailers, retailer groups and restaurants to sell organic products. 3. Target groups  Consumers in general, consumer associations and specific subgroups of consumers  Opinion multipliers  Distributors (supermarkets, wholesalers, specialised retailers, caterers, canteens, restaurants), food processors  Teachers and schools. 4. Main messages  Organic products are natural, suited to modern daily living and a pleasure to consume; they result from production methods that particularly respect the environment and animal welfare; organic farming supports the diversity of agricultural production as well as the maintenance of the countryside  The products are subject to stringent production and inspection rules, including full traceability to ensure that products originate from farms under an organic inspection system  Use of the words organic, ecological and biological and their equivalents in other languages with respect to food products is protected by law  The Community logo is the symbol for organic products which is understood throughout the Community and which indicates that the products meet strict Community production criteria and have undergone stringent checks. Information on the Community logo may be supplemented with information on the logos introduced in the Member States  Other quality aspects (safety, nutritional value, taste) of the products concerned can be underlined 5. Main channels  Electronic (Internet sites)  Telephone help lines  PR contacts with the media (specialised journalists, women's press, culinary press, food industry press)  Contacts with consumer associations  Information at points of sale  Actions in schools  Audio-visual media (i.e. focused TV spots)  Written documents (leaflets, brochures, etc.)  Participation at trade fairs and shows  Information and training seminars/actions on the functioning of the Community regime for organic food and farming. 6. Duration of the programmes 12 to 36 months. Priority will be given to multi-annual programmes with clearly defined objectives and strategy for each phase. 7. Indicative annual budget for the sector EUR 3 million. (1) OJ L 109, 6.5.2000, p. 29. Directive as last amended by Directive 2003/89/EC (OJ L 308, 25.11.2003, p. 15). (2) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 2052/2003 (OJ L 305, 22.11.2003, p. 1). (3) OJ L 30, 31.1.2002, p. 44. (4) OJ L 10, 12.1.2002, p. 47. (5) OJ L 161, 16.6.2001, p. 38. (6) COM(2004) 415 final.